Citation Nr: 0008650	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-36 740	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to August 13, 
1987, for the grant of a 100 percent disability evaluation 
for service-connected schizophrenia.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for chloracne, claimed 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


INTRODUCTION

The veteran had active service from October 1967 to August 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Houston, Texas.  In 
connection with his claim the veteran testified at a personal 
hearing in August 1996; a transcript of that hearing is 
contained in the claims file.

In correspondence the veteran has referred to entitlement to 
benefits based on post-traumatic stress disorder and possible 
prostate cancer.  Those matters are referred to the RO for 
consideration as appropriate.

The issues of entitlement to service connection for 
peripheral neuropathy and chloracne, claimed as secondary to 
Agent Orange exposure, are discussed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  In a final decision dated May 15, 1986, the Board denied 
an evaluation in excess of 50 percent for service-connected 
schizophrenia.

2.  In June 1986, a report of VA hospitalization for a 
schizo-affective disorder was associated with the claims 
file; in a rating decision dated in July 1986, the RO granted 
entitlement to a total rating based on hospitalization, with 
resumption of the assigned 50 percent evaluation 
April 1, 1986, pending future examination.

3.  In a decision dated in August 1986, subsequent to a VA 
examination, the RO denied a rating in excess of 50 percent 
for schizophrenia and notified the veteran of that 
determination by letter dated August 21, 1986.  He did not 
appeal.

4.  The next correspondence/evidence received by the RO is 
date-stamped August 24, 1987.

5.  The claims file reflects admission of the veterab to as 
VA facility on August 13, 1987, for treatment of a manic 
phase of bipolar disorder.

6.  In a rating decision dated in January 1994, the RO 
granted a 100 percent evaluation for disability characterized 
as schizophrenia/bipolar disorder, effective March 14, 1989.

7.  In a rating decision dated in October 1986, the RO 
amended the effective date of the 100 percent rating for 
schizophrenia/bipolar disorder to August 13, 1987.

8.  The record does not contain any correspondence that may 
be interpreted as a timely appeal to the August 1986 RO 
rating decision, or receipt of any medical evidence or other 
documentation that can be considered a claim for increase 
received prior to August 13, 1987.

9.  There is no competent evidence of record showing that 
diabetes mellitus was shown in service or within any 
applicable presumptive period, or otherwise showing that 
diabetes mellitus is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 13, 
1987, for the assignment of a 100 percent evaluation for 
service-connected schizophrenia have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).

2.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date

Pertinent regulations

Governing regulations provide that an appeal to an RO rating 
action consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (1999).  A decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 
(West 1991).  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).  Unappealed Board decision (and 
Board decisions dated prior to November 1988) are also final 
and binding as to conclusions based on evidence on file at 
the time.  38 U.S.C.A. § 7104(b) (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has provided that if a claimant 
wishes to reasonably raise CUE "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

In general, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(1999).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (1999).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  Applicable laws and regulations further set out 
that the effective date of an award of increased compensation 
may be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (1999).  With 
regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (1999); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the Court has held 
that the VA has constructive knowledge of documents generated 
by VA medical facilities even if such records are not 
physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).


Analysis

In a final decision dated May 15, 1986, the Board denied an 
evaluation in excess of 50 percent for service-connected 
schizophrenia.  See 38 U.S.C. § 4004(b) (1982) [38 U.S.C.A. 
§ 7104(b) (West 1991)].  

The claims file reflects that the veteran was hospitalized by 
the VA in June 1986; a report of hospitalization is 
associated with the claims file and the RO granted 
entitlement to a temporary total rating based on such, with 
resumption of the assigned 50 percent evaluation as of 
April 1, 1986, pending future examination.  A VA examination 
was thereafter conducted and, in a decision dated August 13, 
1986, the RO denied an evaluation in excess of 50 percent for 
schizophrenia.  The RO properly notified the veteran of that 
determination by letter dated August 21, 1986.  As he did not 
appeal, the August 1986 determination became final.  
See 38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 20.1103 
(1999)].  

The Board notes that the veteran has not raised a claim of 
CUE in either the May 15, 1986, Board decision or the August 
13, 1986, RO decision, and emphasizes, in any case, that 
"CUE is a very specific and rare kind of 'error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error..."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  Broad-brush allegations 
of failure to follow the regulations or failure to give due 
process, or any other general, non-specific claim of error 
cannot meet the specificity required to render a claim of CUE 
meritorious.  See Fugo at 44; see also Russell, supra.  
Furthermore, any breach by VA of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error 
because such a breach creates only an incomplete record 
rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994).  In this case the veteran has not 
alleged that the correct facts as they were known at the time 
were not considered by the Board or the RO, or that the 
extant laws were incorrectly applied.


The next correspondence/evidence received by the RO 
subsequent to its August 13, 1986 decision is date-stamped 
August 24, 1987.  Such correspondence may be considered a 
claim for an increase.  38 C.F.R. § 3.160.  There is no 
correspondence from the veteran, or any representative, 
received in the interim -between August 13, 1986 and August 
24, 1987, to be considered a claim for increase.  Generally, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

However, there is a regulatory exception whereby an effective 
date of an award of increased compensation may be established 
at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  In this case, the claims file does 
reflect transfer of the veteran to a VA facility on 
August 13, 1987, after a psychotic episode.  Here the Board 
notes that receipt of such additional evidence after the 
veteran's receipt of notice of the August 13, 1986 adverse 
determination did not serve to extend the time limit for 
initiating an appeal from that determination, see 38 C.F.R. § 
20.304 (1999), but may serve to as evidence from which the 
veteran's disability status is factually ascertainable.

The report of August 1987 hospitalization shows treatment of 
a manic phase of bipolar disorder.  The veteran was euthymic 
and his was fully oriented.  He demonstrated no incoherent 
thought processes, looseness of associations or 
hallucinations.  The hospital report notes that the veteran 
was irritable, hostile and withdrawn during the first two 
days of hospitalization.  At discharge he was deemed stable 
and competent to take care of his personal and financial 
affairs.  Extant regulations pertinent to the evaluation of 
psychiatric disability provide that "[i]n evaluating 
disability from psychotic reactions it is necessary to 
consider, in addition to present symptomatology or its 
absence, the frequency, severity, and duration of previous 
psychotic periods, and the veteran's capacity for adjustment 
during periods of remission."  38 C.F.R. § 4.130 (1987).  In 
a rating decision dated in January 1994, the RO granted a 
100 percent evaluation for disability characterized as 
schizophrenia/bipolar disorder, effective March 14, 1989.  
However, in a rating decision dated in October 1986, the RO 
amended the effective date of the 100 percent grant to August 
13, 1987, the date of the veteran's hospital admission.  

A careful review of the file fails to reveal any other 
competent medical evidence between August 15, 1986 and 
August 13, 1987.  Thus, the earliest effective date that may 
be assigned is August 13, 1987, based on a determination of a 
factually ascertainable increase followed by an application 
for increase within one year.  38 C.F.R. § 3.400(o)(2).  

The Board recognizes the veteran's arguments relevant to the 
severity of his psychiatric symptomatology prior to August 
13, 1987, and in fact throughout the history of his 
disability.  The veteran has repeatedly discussed his 
entitlement to "back pay" for his psychiatric disability.  
The Board is sympathetic to the veteran's situation but 
absent CUE in the prior Board or RO decisions, the Board is 
not, in any case, free to establish an effective date prior 
to the date of the last final decision.  Moreover, absent 
evidence of a claim for increase, or evidence from which the 
veteran's 100 percent disability status may be ascertained 
between August 15, 1986 and August 13, 1987, the Board may 
not assign an effective date earlier than August 13, 1997.  
The file is negative for such evidence or documentation.  The 
Board is constrained to follow applicable VA laws and 
regulations.  Thus, the claim must be denied.

Service Connection

Pertinent regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as diabetes mellitus, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (1999) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6)(iii).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) are satisfied:  chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999) (neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 
3.309(e)). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); see 38 C.F.R. § 3.303(d) 
(1998).  Service connection may, however, also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

The veteran's service included one year in the Republic of 
Vietnam.  At the time of examination for pre-induction the 
veteran denied having or having had sugar or albumin in his 
urine.  No diagnosis of diabetes mellitus is shown on that 
report.  Correspondence in the claims file indicates that no 
other service medical records could be located and that the 
veteran was retired from the military on temporary 
disability.  

In an application for VA compensation benefits filed in 1969, 
the veteran did not reference diabetes mellitus.

In a report of VA hospital evaluation, dated in October 1969, 
the veteran denied adult illnesses and reported only usual 
childhood diseases.  In a rating decision dated in February 
1970, the RO established service connection for a psychiatric 
disability and noted in-service hospitalization and the 
assignment of a disability rating for psychiatric problems by 
the service department.

Physical examination at the time of VA hospital admission in 
March 1986 was noted to be unremarkable with the exception of 
a tremor of the hands that the veteran felt was due to 
anxiety.  Neuroleptics were discontinued with the increase in 
lithium.  At the time of examination in June 1986, the 
veteran was noted to be obese.  No diagnosis of diabetes 
mellitus is shown on such report.  The report of VA 
hospitalization in August 1987 and a December 1987 VA 
examination report do not contain a diagnosis of diabetes.  

The claims file contains a packet of manila envelopes 
containing VA records dated from 1969 to 1986, and primarily 
reflecting treatment and evaluation of the veteran's 
psychiatric problems, as well records pertinent to a 
colostomy and ear problems.  A VA consultation sheet dated in 
September 1981 includes a section for "Special 
Considerations."  One of the choices is "Diabetic"; that 
choice is not checked in respect to the veteran.  Another 
clinical record dated in September 1981 notes that the 
veteran had a family history of diabetes.  Records from that 
time show that the veteran was in good physical health, 
without significant illnesses.  He was noted to be slightly 
overweight.  Reports of examination from that period are 
negative for any diagnosis of diabetes mellitus.

A report of VA examination, dated in April 1991, does not 
reflect a notation of diabetes mellitus.  

VA records dated in July 1993 indicate that the veteran's 
blood glucose levels were high and show a diagnosis of 
diabetes mellitus.  A VA nutrition note dated August 5, 1993 
shows "DM-Type II (7/93)."  Another August 1993 entry notes 
that the veteran was recently diagnosed with diabetes 
mellitus and was trying to adhere to his diet.  Subsequent VA 
records reflect following for that condition, without noted 
opinion or comments relative to etiology.

Analysis

Entitlement to direct service connection for diabetes 
mellitus was denied by the RO in a rating decision that 
became final.  However, the RO reopened the veteran's claim 
based on promulgation of the Agent Orange Act of 1991, 
amounting to a change in the law that would provide the 
functional equivalent of new and material evidence.  See 
Akins v. Derwinski, 1 Vet. App. 228 (1991).  Accordingly, the 
Board finds that the claim must be treated as reopened.  
Since the RO treated the claims without regard to the 
finality of the prior adjudications, the veteran has not been 
prejudiced by the RO's technical failure to make a 
determination as to whether new and material evidence has 
been submitted, and it would not be prejudicial for the Board 
to consider the issues of service connection for diabetes 
mellitus on a de novo basis.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Thus, the Board must determine whether the veteran's claim of 
entitlement to service connection for diabetes mellitus is 
well grounded.  See Caluza; see also Elkins v. West, 12 Vet. 
App. 209 (1999).  The veteran has made no specific argument 
other than contending that his Agent Orange exposure caused 
him to develop diseases including diabetes mellitus.

The claims file does contain a competent diagnosis of 
diabetes mellitus, fulfilling the first prong of a well-
grounded claim.  However, such diagnosis is first documented 
in records dated in 1993, decades after the veteran's 
service.  Available service medical records are themselves 
negative for notation of diabetes mellitus and the veteran 
did not claim entitlement to benefits based on such for many 
years after service.  See 38 C.F.R. §§ 3.303(a).  The Board 
recognizes that the veteran's service records are unavailable 
and presumed to have been lost in a 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.  VA has 
attempted to locate/obtain the veteran's service records, to 
include from alternate sources; however, the attempts have 
been unsuccessful.  In any case, the available post-service 
records are also negative for any diagnosed diabetes mellitus 
for many years after service and the veteran has not argued, 
nor does any of the competent medical evidence suggest, that 
diabetes mellitus was shown during service.

The Board also notes that there is no competent evidence of 
diabetes mellitus within the initial post-service year.  
Moreover, although the veteran claims that his diabetes 
mellitus is the result of exposure to Agent Orange, diabetes 
mellitus is not currently a disease presumptive to Agent 
Orange exposure.  Thus, the veteran is not entitled to a 
presumption of Agent Orange exposure, see McCartt v. West, 
supra, or to presumptive service connection under 
38 C.F.R. §§ 3.307, 3.309.

To render the claim well grounded, there must, therefore, be 
competent evidence of a nexus between diabetes mellitus, 
first diagnosed many years after discharge, and the veteran's 
period of service.  The existing record is completely absent 
any such opinion by a competent medical professional.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is now well-settled that in its decisions, the Board may 
not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Nor is the Board free to ignore 
governing laws and regulations.  Thus, the Board has no 
alternative but to find that the claim of service connection 
for diabetes mellitus is not well grounded.  Although there 
is medical evidence that the veteran has diabetes mellitus, 
there is no doctor's opinion or medical evidence that 
diabetes was caused by Agent Orange exposure or that it is 
otherwise related to active service.  Therefore, the claim 
must be denied.  See Caluza, supra; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

The Court has held that there is some duty to assist the 
veteran in the completion of his application for benefits 
under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1999) even where 
his claims appear to be not well-grounded where a veteran has 
identified the existence of evidence that could plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown, 
8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In the instant case, 
however, the veteran has not identified any medical evidence 
that has not been submitted or obtained, which will support a 
well-grounded claim of entitlement to service connection for 
diabetes mellitus.  If the veteran were to provide medical 
evdinece or a medical opinion linking his diabetes to Agent 
Orange exposure or otherwise to service, the claim would be 
well grounded.  


ORDER

An effective date prior to August 13, 1987, for the grant of 
a 100 percent disability evaluation for service-connected 
schizophrenia is denied.

Service connection for diabetes mellitus, claimed as 
secondary to Agent Orange exposure, is denied.


REMAND

In a decision dated in September 1998, the RO denied service 
connection for peripheral neuropathy and chloracne, claimed 
as secondary to Agent Orange exposure.  The veteran timely 
expressed disagreement with those denials, but no pertinent 
statement of the case is of record.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, the case must be returned to the RO for the 
following:

The RO must issue a statement of the 
case, containing all applicable laws and 
regulations on the issues of entitlement 
to service connection for chloracne and 
peripheral neuropathy, claimed as 
secondary to Agent Orange exposure.  The 
veteran and his representative should be 
advised of the time in which to perfect 
an appeal with respect to those issues.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHARP
	Member, Board of Veterans' Appeals


 


- 2 -


